Citation Nr: 0722645	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-12 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for arthritis, a back 
condition, a shoulder condition, headaches, a breast cyst, 
and neck pain, each secondary to endometriosis (status-post 
total abdominal hysterectomy and bilateral salpingo-
oophorectomy).

2.  Entitlement to service connection for muscle pain.

3.  Entitlement to an effective date earlier than March 13, 
2003, for the grant of service connection for endometriosis, 
status-post abdominal hysterectomy and bilateral salpingo-
oophorectomy.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

5.  Entitlement to an initial evaluation in excess of 50 
percent for endometriosis, status-post total abdominal 
hysterectomy and bilateral salpingo-oophorectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February to December 
1977.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico, which granted service 
connection for endometriosis, status-post total abdominal 
hysterectomy and bilateral salpingo-oophorectomy.  The 
effective date of service connection was March 13, 2003, and 
the evaluation was 50 percent.  

This case is also before the Board from a September 2005 
decision denying service connection for arthritis, back 
condition and back pain; shoulder condition and shoulder 
pain; headaches; breast cyst; and neck pain, each secondary 
to endometriosis, status-post total abdominal hysterectomy 
and bilateral salpingo-oophorectomy; service connection for 
muscle pain; an effective date earlier than March 13, 2003, 
for the grant of service connection for endometriosis, 
status-post total abdominal hysterectomy and bilateral 
salpingo-oophorectomy; and entitlement to a TDIU.  In May 
2006 the veteran submitted a timely notice of disagreement 
(NOD) with the September 2005 decision.  

The issues of entitlement to service connection for 
arthritis, back condition and back pain; shoulder condition 
and shoulder pain; headaches; breast cyst; and neck pain, 
each secondary to endometriosis, status-post total abdominal 
hysterectomy and bilateral salpingo-oophorectomy; service 
connection for muscle pain; an effective date earlier than 
March 13, 2003, for the grant of service connection for 
endometriosis, status-post total abdominal hysterectomy and 
bilateral salpingo-oophorectomy; and entitlement to a TDIU, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDING OF FACT

The veteran underwent a total abdominal hysterectomy and 
bilateral salpingo-oophorectomy during service, more than 3 
months prior to the grant of service connection.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for endometriosis, status-post total abdominal 
hysterectomy and bilateral salpingo-oophorectomy, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.116, Diagnostic 
Codes 7617, 7629 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's disability is evaluated under Diagnostic Code 
7629 -7617.  Diagnostic Code 7629 addresses endometriosis and 
does not provide an evaluation in excess of 50 percent.  
Diagnostic Code 7617 addresses complete removal of the uterus 
and both ovaries.  It provides a 100 percent evaluation for 
the initial three months after the complete removal of the 
uterus and both ovaries.  It provides a 50 percent rating 
after three months.

The veteran's service medical records reflect that she 
underwent a total abdominal hysterectomy and bilateral 
salpingo-oophorectomy in August 1977.  

The veteran is currently in receipt of the maximum disability 
evaluation available for endometriosis.  Diagnostic Code 
7629.  She does not warrant an initial evaluation of 100 
percent for complete removal of the uterus and both ovaries 
because she had the surgery more than three months prior to 
the grant of service connection.  Diagnostic Code 7617.  

A rating in excess of 50 percent is not available under any 
other provision of the rating schedule that is relevant to 
the postoperative residuals of a hysterectomy.  

The Board has review the rating schedule and finds no other 
Diagnostic Code that would provide a basis to grant a higher 
evaluation for this disorder.  In essence, the veteran 
currently has the highest possible schedular rating provided 
for a hysterectomy and removal of both ovaries, where more 
than three months have elapsed since the surgical procedure.  
Diagnostic Code 7617.  Consequently, an initial rating in 
excess of 50 percent for service-connected residuals of a 
hysterectomy is not warranted.

The Board has reviewed VA and private treatment records in 
the claims file.  The Board has found no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related solely to the veteran's service-
connected disability, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in June 2003 
that discussed the particular legal requirements applicable 
to the veteran's claim for service connection, the evidence 
considered, and the pertinent laws and regulations.  VA made 
all efforts to notify and to assist the appellant with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  

In March 2005 correspondence, the veteran stated that she had 
no additional evidence to submit and requested that her case 
be forwarded immediately to the Board.  In May 2006 
correspondence, the veteran again requested that her case be 
forwarded to the Board.

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence she is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, she is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
provided an examination with respect to the veteran's claim.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

ORDER

An initial evaluation in excess of 50 percent for 
endometriosis, status-post total abdominal hysterectomy and 
bilateral salpingo-oophorectomy, is denied.


REMAND

As noted in the introduction to the above decision, the 
veteran submitted a timely disagreement to the RO's September 
2005 rating decision.  The record does not reflect that VA 
issued a statement of the case (SOC) for these claims.  As 
the veteran has entered an NOD, and has not otherwise 
withdrawn the issues in writing, the Board is required to 
remand the claims for the issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

In view of the foregoing, the Board finds that this case must 
be REMANDED for the following action:

Provide the veteran and her 
representative with an SOC regarding 
the claims for service connection for 
(1) arthritis, back condition, shoulder 
condition, headaches, breast cyst, and 
a neck disorder, each alleged to be 
secondary to endometriosis (status-post 
total abdominal hysterectomy and 
bilateral salpingo-oophorectomy); (2) 
service connection for muscle pain; (3) 
an effective date earlier than March 
13, 2003, for the grant of service 
connection for endometriosis, status-
post abdominal hysterectomy and 
bilateral salpingo-oophorectomy; and 
(4) entitlement to a TDIU.  
The RO should afford the veteran the 
applicable time in which to perfect her 
appeal and proceed accordingly, if 
needed.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


